DETAILED ACTION
Continued Examination Under 37 CFR 1.114	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/18/2020 has been entered.

Response to Amendment
The Amendment filed on November 18, 2020 has been entered. Claims 1-11, 14-17, and 20-27 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 102(a)(1), 102(a)(2), and 103 rejection previously set forth in the Final Office Action mailed on August 18, 2020. Applicant’s arguments with respect to functional language have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 21 is objected to because of the following informality: “drive” in line 9 should read “a drive”.
Claim 22 is objected to because of the following informality: “rotational velocities” in line 14 should read “a rotational velocity”.
Claim 26 is objected to because of the following informality: “the velocity” in line 2 should read “the removal delivery velocity”.
Claim 27 is objected to because of the following informality: “tooth” in line 5 should read “toothed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 14-17, 20, 21, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the removal conveying velocity" in line 19. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the removal delivery velocity”.
Claim 21 recites the limitation "the cutter device" in line 10. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the cutter”.
Claims 2-11, 14-17, and 20 are rejected as being indefinite because they depend from claim 1.
Claims 23-26 are rejected as being indefinite because it depends on claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 16, 20, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere, Jr. et al. (US 2007/0117703), hereinafter Cavaliere, in view of Reichental et al. (US 5,203,761), hereinafter Reichental.
Regarding claim 1, Cavaliere discloses a device (10 in Figure 1) for machine-making a dunnage product (44 in Figure 3) from a single-ply or multi-ply paper web (12 in Figure 1), the device (10) comprising:
a delivery conveyor (14a in Figure 1) configured to draw the paper web (12) into the device (10) in a conveying direction (left-to-right direction in Figure 1):

a removal conveyor (14b in Figure 1) positioned after the cutter (20) in the conveying direction (left-to-right direction in Figure 1) and configured to remove the separated dunnage product (44) from the cutter (20) (apparent from Figures 1 and 3), wherein the removal conveyor (14b) is capable of communicating a removal delivery velocity to a leading edge of the three-dimensional strand of dunnage material (crumpled portion of 12 downstream of 18 and 14a in Figure 1) that is between 0.1% and 20% greater than a velocity of the delivery conveyor (14a) (14b and/or 14a can be controlled to perform this function; see Paragraphs 0033, 0049, and 0052).
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “wherein the removal conveyor communicates a removal delivery velocity to a leading edge of the three-dimensional strand of dunnage material that is between 0.1% and 20% greater than a velocity of the delivery conveyor” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore, the delivery conveyor (14a) and the removal conveyor (14b) of Cavaliere can be controlled to perform these functions (see Paragraphs 0033, 0049, and 0052 of Cavaliere).
However, Cavaliere does not disclose: a drive transmission including: a sensor configured to detect driving forces, and/or a time control configured to measure whether the leading edge of the strand of dunnage material has come into engagement with the removal conveyor, wherein the drive transmission is configured to control the removal conveyor synchronously with the cutter such that the dunnage product is always separated from the three-dimensional strand of dunnage material when the removal conveyor communicates the removal conveying velocity to the leading edge of the three-dimensional strand of dunnage material.

   a sensor (“electronic means” described in Col. 6 line 65 – Col. 7 line 6) configured to detect driving forces (Col. 7 lines 1-6), or
   a time control (“electronic means” described in Col. 6 line 65 – Col. 7 line 6) configured to measure whether a leading edge of a three-dimensional strand of dunnage material (D in Figure 2) has come into engagement with a removal conveyor (31 in Figure 2) (Col. 7 lines 1-6),
wherein the drive transmission (the “automatic means” and “electronic means” described in Col. 6 line 65 – Col. 7 line 6, 17, and 18, collectively) is configured to control the removal conveyor (31) synchronously with a cutter (30 in Figure 2) such that a dunnage product (the cut segment of D) is always separated from the three-dimensional strand of dunnage material (D) when the removal conveyor (31) communicates a removal conveying velocity to the leading edge of the three-dimensional strand of dunnage material (D) (Col. 6 line 65 – Col. 7 line 6, Claim 4, Claim 21),
in order to allow the three-dimensional strand of dunnage material (D) to be easily and automatically severed by the cutter (30) into discrete dunnage products (cut segments of D) having a desired preset length (Col. 6 line 65 – Col. 7 line 6, Claim 4, Claim 21).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cavaliere to incorporate the teachings of Reichental by providing the device (10) of Cavaliere with a drive transmission including: a sensor configured to detect driving forces, or a time control configured to measure whether the leading edge of the strand of dunnage material has come into engagement with the removal conveyor (14b of Cavaliere), wherein the drive transmission is configured to control the removal conveyor synchronously with the cutter (20 of Cavaliere) such that the dunnage product (44 of Cavaliere) is always separated from the three-dimensional strand of dunnage material when the removal conveyor communicates the removal conveying velocity to the leading edge of the three-dimensional strand of dunnage material, because doing so would achieve the predictable result of allowing the three-dimensional strand of dunnage material to be easily and automatically severed by the  KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 2, Cavaliere discloses that a conveying velocity provided by the removal conveyor (14b) to the dunnage product (44) and/or to the strand of dunnage material (crumpled portion of 12 downstream of 18 and 14a in Figure 1) can be caused to be greater than or equal to a conveying velocity provided by the delivery conveyor (14a) to the paper web (12) (14b, 20, and/or 14a can be controlled to perform this function; Paragraphs 0033 and 0052).
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “wherein a conveying velocity provided by the removal conveyor to the dunnage product and/or to the strand of dunnage material is greater than or equal to a conveying velocity provided by the delivery conveyor to the paper web” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore, the delivery conveyor (14a) and/or the removal conveyor (14b) of Cavaliere can be controlled to perform this function (see Paragraphs 0033 and 0049-0054 of Cavaliere).
Regarding claim 3, Cavaliere discloses that the delivery conveyor (14a) and/or the removal conveyor (14b) are synchronized with the cutter (20) such that the delivery conveyor (14a) and/or the removal conveyor (14b) provide conveying forces to the strand of dunnage material (crumpled portion of 12 downstream of 18 and 14a in Figure 1) before and/or during separation of the dunnage product (44) (Paragraphs 0048 and 0033).
Regarding claim 4, Cavaliere discloses that the delivery conveyor (14a) and/or the removal conveyor (14b) and the cutter (20) are attuned such that the strand of dunnage material (crumpled portion of 12 downstream of 18 and 14a in Figure 1) is subjected to tensile stress during its separation (Paragraph 0033 lines 9-12, Paragraph 0050 lines 10-13).
Regarding claim 5, Cavaliere in view of Reichental teaches that the drive transmission (the “automatic means” and “electronic means” described in Col. 6 line 65 – Col. 7 line 6, 17, and 18, 
Regarding claim 6, Cavaliere discloses that the delivery conveyor (14a) and/or the removal conveyor (14b) comprises a wheelwork including two conveying wheels (apparent from Figure 1, Paragraph 0033 lines 5-9), the wheelwork being configured to grip at least one of the paper web (12), the strand of dunnage material (crumpled portion of 12 downstream of 18 and 14a in Figure 1), and the dunnage product (44) between the two conveying wheels and transport the gripped at least one of the paper web (12), the strand of dunnage material (crumpled portion of 12 downstream of 18 and 14a in Figure 1), and the dunnage product (44) along a passage direction defined by a common tangent on each respective outer circumference of the two conveying wheels of the wheelwork (apparent from Figure 1).
Regarding claim 7, Cavaliere discloses that the delivery conveyor (14a) and the removal conveyor (14b) each comprises a wheelwork having two conveying wheels laterally opposite one another relative to the conveying direction (left-to-right direction in Figure 1) (apparent from Figure 1, Paragraph 0033 lines 5-9).
However, Cavaliere in view of Reichental does not expressly teach: the two conveying wheels comprising different wheel diameters and/or a wheel-center-to-wheel-center distance being undersize relative to the wheel diameters such that the two conveying wheels are elastically biased against each other.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the two conveying wheels so that they have different wheel diameters, because Applicant has not disclosed that the two conveying wheels comprising different wheel diameters provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well 
Therefore, it would have been an obvious matter of design choice to modify Cavaliere in view Reichental to obtain the invention as specified in claim 7.
Regarding claim 8, Cavaliere discloses that the delivery conveyor (14a) and/or the removal conveyor (14b) each comprises at least one conveying wheel including a deformable rolling surface (the roller surface is deformable because 14a and 14b are made of elastomer, as stated in Paragraph 0033 lines 19-24), the at least one conveying wheel being made of an elastomer body (Paragraph 0033 lines 19-24).
Regarding claim 10, Cavaliere discloses that the device (10) further comprises a preforming station (18 in Figure 1, or 18 and the bottom roller of roller pair 14a collectively in Figure 1) arranged upstream of the delivery conveyor (14a) in the conveying direction (left-to-right direction in Figure 1) (apparent from Figure 1), the preforming station (18 in Figure 1, or 18 and the bottom roller of roller pair 14a collectively in Figure 1) being configured to form the paper web (12) into the three-dimensional strand of dunnage material (crumpled portion of 12 downstream of 18 and 14a in Figure 1) (Paragraphs 0033, 0037, and 0039).
However, Cavaliere in view of Reichental does not teach: the preforming station is arranged downstream of the delivery conveyor in the conveying direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have rearranged the preforming station so that it is arranged downstream of the delivery conveyor in the conveying direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in Paragraph 0025 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 16, Cavaliere, as modified for claim 10, teaches that the preforming station (18 and the bottom roller of roller pair 14a collectively in Figure 1) comprises:
a funnel (18) configured to form the paper web (12) (Paragraphs 0033, 0037, and 0039); and

Regarding claim 20, Cavaliere in view of Reichental teaches that a velocity of the cutter (20 of Cavaliere) is adjustable relative to the velocity of the delivery conveyor (14a of Cavaliere), and relative to the removal delivery velocity communicated by the removal conveyor (14b of Cavaliere), to set a length of the dunnage product (44 of Cavaliere) (Col. 6 line 65 – Col. 7 line 6, Claim 4, and Claim 21 of Reichental, Paragraph 0049-0054 of Cavaliere).
Regarding claim 21, Cavaliere discloses a device (10 in Figure 1) for machine-making a dunnage product (44 in Figure 3) from a single-ply or multi-ply paper web (12 in Figure 1), the device (10) comprising:
a delivery conveyor (14a in Figure 1) configured to draw the paper web (12) into the device (10) in a conveying direction (left-to-right direction in Figure 1):
a cutter (20 in Figure 1) configured to separate the dunnage product (44) from a three-dimensional strand of dunnage material (crumpled portion of 12 downstream of 18 and 14a in Figure 1) formed from the paper web (12) within the device (10); and
a removal conveyor (14b in Figure 1) positioned after the cutter (20) in the conveying direction (left-to-right direction in Figure 1) and configured to remove the separated dunnage product (44) from the cutter (20) (apparent from Figures 1 and 3),
wherein the removal conveyor (14b) is capable of communicating a removal delivery velocity to a leading edge of the three-dimensional strand of dunnage material (crumpled portion of 12 downstream of 18 and 14a in Figure 1) that is greater than a velocity of the delivery conveyor (14a) (14b and/or 14a can be controlled to perform this function; see Paragraphs 0033 and 0049-0054), wherein the velocity of the delivery conveyor (14a) can be caused to be larger than zero and to remain constant before and during the separation (14a, 20, and/or 14b can be controlled to perform this function; see Paragraphs 0033 and 0049-0054).
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “wherein the removal conveyor communicates a removal delivery velocity to a leading edge of the three-In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore, the delivery conveyor (14a), the removal conveyor (14b), and/or the cutter (20) of Cavaliere can be controlled to perform these functions (see Paragraphs 0033 and 0049-0054 of Cavaliere).
However, Cavaliere does not disclose: a drive transmission operatively coupling the delivery conveyor, the removal conveyor, and the cutter to work synchronously with different speeds in a predetermined velocity-ratio relative to one another.
Reichental teaches that it was known to provide a drive transmission (the “automatic means” and “electronic means” described in Col. 6 line 65 – Col. 7 line 6, and 17 and 18 in Figure 2, collectively) operatively coupling a delivery conveyor (26 or 22 in Figure 2), a removal conveyor (31 in Figure 2), and a cutter (30 in Figure 2) to work synchronously with different speeds in a predetermined velocity-ratio relative to one another (Col. 6 line 65 – Col. 7 line 6), in order to allow a three-dimensional strand of dunnage material (D in Figure 2) to be easily and automatically severed by the cutter (30) into discrete dunnage products (cut segments of D) having a desired preset length (Col. 6 line 65 – Col. 7 line 6, Claim 4, Claim 21).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cavaliere to incorporate the teachings of Reichental by providing the device (10) of Cavaliere with a drive transmission operatively coupling the delivery conveyor (14a of Cavaliere), the removal conveyor (14b of Cavaliere), and the cutter (20 of Cavaliere) to work synchronously with different speeds in a predetermined velocity-ratio relative to one another, because doing so would achieve the predictable result of allowing the three-dimensional strand of dunnage material to be easily and automatically severed by the cutter into discrete dunnage products having a desired preset length. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 23, Cavaliere discloses that the separating of the dunnage product (44) from the three-dimensional strand of dunnage material (crumpled portion of 12 downstream of 18 and 14a in Figure 1) can be caused to occur without any loss of time while conveying at the constant velocity of the delivery conveyor (14a) (14a, 20, and/or 14b can be controlled to perform this function; see Paragraphs 0033 and 0049-0054).
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “wherein the separating of the dunnage product from the three-dimensional strand of dunnage material occurs without any loss of time while conveying at the constant velocity of the delivery conveyor” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore, the delivery conveyor (14a), the cutter (20), and/or the removal conveyor (14b) of Cavaliere can be controlled to perform this function (see Paragraphs 0033 and 0049-0054 of Cavaliere).
Regarding claim 24, Cavaliere discloses that the three-dimensional strand of dunnage material (crumpled portion of 12 downstream of 18 and 14a in Figure 1) can be conveyed through the cutter (20) at the velocity of the delivery conveyor (14a) (14a, 20, and/or 14b can be controlled to perform this function; see Paragraphs 0033 and 0049-0054).
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “wherein the three-dimensional strand of dunnage material is conveyed through the cutter at the velocity of the delivery conveyor” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore, the delivery conveyor (14a), the cutter (20), and/or the removal conveyor (14b) of Cavaliere can be controlled to perform this function (see Paragraphs 0033 and 0049-0054 of Cavaliere).
Regarding claim 25, Cavaliere discloses that the velocity of the delivery conveyor (14a) can be caused to remain constant before, during, and after the separation (14a, 20, and/or 14b can be controlled to perform this function; see Paragraphs 0033 and 0049-0054).
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “wherein the velocity of the delivery conveyor remains constant before, during, and after the separation” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore, the delivery conveyor (14a), the cutter (20), and/or the removal conveyor (14b) of Cavaliere can be controlled to perform this function (see Paragraphs 0033 and 0049-0054 of Cavaliere).
Regarding claim 26, Cavaliere in view of Reichental teaches that the drive transmission (the “automatic means” and “electronic means” described in Col. 6 line 65 – Col. 7 line 6, 17, and 18, collectively of Reichental) is configured to increase the removal delivery velocity of the removal conveyor (14b of Cavaliere) exclusively shortly before and/or during the separation of the dunnage product (44 of Cavaliere) (Col. 6 line 65 – Col. 7 line 6 of Reichental).

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere in view of Scheifele et al. (DE 4439224 A1), hereinafter Scheifele, in further view of Reichental et al. (US 5,203,761), hereinafter Reichental.
Regarding claim 22, Cavaliere discloses a device (10 in Figure 1) for machine-making a dunnage product (44 in Figure 3) from a single-ply or multi-ply paper web (12 in Figure 1), the device (10) comprising:
a delivery conveyor (14a in Figure 1) including a wheelwork (14a) configured to draw the paper web (12) into the device (10) in a conveying direction (left-to-right direction in Figure 1):

a removal conveyor (14b in Figure 1) positioned after the cutter (20) in the conveying direction (left-to-right direction in Figure 1) and including conveyor wheels (14b) configured to remove the separated dunnage product (44) from the cutter (20) (apparent from Figures 1 and 3), wherein the removal conveyor (14b) communicates a removal delivery velocity to a leading edge of the three-dimensional strand of dunnage material (crumpled portion of 12 downstream of 18 and 14a in Figure 1) that is greater than a velocity of the delivery conveyor (14a) (this happens when power to 14a is halted [i.e. when the velocity of 14a is zero] while power to 14b continues to be supplied as described in Paragraph 0050).
However, Cavaliere does not disclose: the cutter having a rotary cutter that includes a cutting pad on a first tool part and a blade on a second tool part that opposes the first tool part; and a drive transmission configured to synchronize a rotational velocity of the wheelwork relative to a rotational velocity of the conveyor wheels and to a rotational velocity of the rotary cutter in a predetermined ratio relative to one another.
Scheifele teaches that it was known to provide a rotary cutter (15 and 30 collectively in Figure 1) that includes a cutting pad (outer peripheral surface of 30 in Figure 1) on a first tool part (30) and a blade (20 in Figure 1) on a second tool part (15) that opposes the first tool part (30) (apparent from Figure 1), wherein the rotary cutter (15 and 30 collectively) is configured to separate a product (12 in Figure 1, analogous to dunnage product 44 of Cavaliere) from a strand (13 in Figure 1, analogous to the strand of dunnage material of Cavaliere) (Page 3 lines 3-11 of Machine Translation of DE 4439224 A1).
Because both the cutter of Cavaliere and the rotary cutter of Scheifele can separate a product from a strand, it would have been obvious to one of ordinary skill in the art to have substituted the cutter (20) of Cavaliere for a rotary cutter that includes a cutting pad on a first tool part and a blade on a second tool part that opposes the first tool part, as taught by Scheifele, in order to achieve the predictable result of separating the dunnage product from the strand of dunnage material using the rotary cutter. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Reichental teaches that it was known to provide a drive transmission (the “automatic means” and “electronic means” described in Col. 6 line 65 – Col. 7 line 6, and 17 and 18 in Figure 2, collectively; or the “automatic means” and “electronic means” described in Col. 6 line 65 – Col. 7 line 6, and 17, 18, and 22/26 in Figure 2, collectively) configured to synchronize a rotational velocity of a wheelwork (26 or 22 in Figure 2) relative to a rotational velocity of conveyor wheels (31 in Figure 2) and to a velocity of a cutter (30 in Figure 2) in a predetermined ratio relative to one another (Col. 6 line 65 – Col. 7 line 6), in order to allow a three-dimensional strand of dunnage material (D in Figure 2) to be easily and automatically severed by the cutter (30) into discrete dunnage products (cut segments of D) having a desired preset length (Col. 6 line 65 – Col. 7 line 6, Claim 4, Claim 21).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cavaliere in view of Scheifele to incorporate the teachings of Reichental by providing the device (10) of Cavaliere with a drive transmission configured to synchronize a rotational velocity of the wheelwork (14a of Cavaliere) relative to a rotational velocity of the conveyor wheels (14b of Cavaliere) and to a rotational velocity of the rotary cutter (15 and 30 collectively of Scheifele) in a predetermined ratio relative to one another, because doing so would achieve the predictable result of allowing the three-dimensional strand of dunnage material to be easily and automatically severed by the cutter into discrete dunnage products having a desired preset length. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 27, Cavaliere in view of Scheifele in further view of Reichental that the drive transmission (the “automatic means” and “electronic means” described in Col. 6 line 65 – Col. 7 line 6 of Reichental, and 17, 18, and 22/26 of Reichental, collectively) comprises a driving sprocket (22/26 of Reichental) of the removal conveyor (14b of Cavaliere, which corresponds to 31 of Reichental) (apparent from Figure 2 of Reichental).

Claims 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere in view of Reichental in further view of Scheifele et al. (DE 4439224 A1), hereinafter Scheifele, in further view of Hudson (US 1,509,838).
Regarding claim 9, Cavaliere in view of Reichental teaches all the limitations of the claim as stated above except: the cutter comprises a rotary cutter including two tool parts being mounted on respective shafts.
Scheifele teaches that it was known to provide a rotary cutter (15 and 30 collectively in Figure 1) including two tool parts (15 and 30), wherein the rotary cutter (15 and 30 collectively) is configured to separate a product (12 in Figure 1, analogous to dunnage product 44 of Cavaliere) from a strand (13 in Figure 1, analogous to the strand of dunnage material of Cavaliere) (Page 3 lines 3-11 of Machine Translation of DE 4439224 A1).
Because both the cutter of Cavaliere and the rotary cutter of Scheifele can separate a product from a strand, it would have been obvious to one of ordinary skill in the art to have substituted the cutter of Cavaliere for a rotary cutter including two tool parts as taught by Scheifele, in order to achieve the predictable result of separating the dunnage product from the strand of dunnage material using the rotary cutter. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Cavaliere in view of Reichental in further view of Scheifele teaches all the limitations of the claim as stated above except: the two tool parts are mounted on respective shafts.
Hudson teaches that it was known to provide a rotary cutter (16 and 17 collectively in Figures 1-3) with two tool parts (16 and 17) which are mounted on respective shafts (the shaft passing through 16 shown in Figures 1 and 3 and shaft 28 shown in Figures 1 and 2) and which are configured to cut a strand (13 in Figure 1) (Page 1 lines 94-97, Page 2 lines 47-55).
Because both the arrangement of Scheifele and the arrangement of Hudson allow a strand to be cut, it would have been obvious to one of ordinary skill in the art to have modified the arrangement of Scheifele so that the two tool parts (15 and 30 of Scheifele) are mounted on respective shafts as taught by Hudson, in order to achieve the predictable result of cutting the strand using the two tool parts are mounted on the respective shafts. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 14, Cavaliere in view of Reichental in further view of Scheifele in further view of Hudson teaches that the two tool parts (15 and 30 of Scheifele) comprise: a blade (20 in Figure 1 of Scheifele) and a cutting pad (outer peripheral surface of 30 in Figure 1 of Scheifele), the blade (20 of Scheifele) being a rectilinear blade that extends orthogonally to the conveying direction (left-to-right direction in Figure 1 of Cavaliere) (it is apparent when Figure 2 of Scheifele is viewed in relation to Figure 1 of Scheifele that blade 20 extends orthogonally to the left-to-right conveying direction in Figure 1 of Scheifele) (Page 3 lines 3-14 of Machine Translation of DE 4439224 A1).
Regarding claim 15, Cavaliere in view of Reichental in further view of Scheifele in further view of Hudson teaches that at least one perforating nose (25 of Scheifele) is arranged leading before and/or lagging behind the blade (20 of Scheifele) in a rotational direction (circumferential direction of 15 of Scheifele) (apparent when Figure 2 of Scheifele is viewed in relation to Figure 1 of Scheifele) (Page 3 lines 3-14 of Machine Translation of DE 4439224 A1).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere in view of Reichental in further view of Scheifele et al. (DE 4439224 A1), hereinafter Scheifele, in further view of Cheich et al. (US 2009/0082187), Cheich.
Regarding claims 11 and 17, Cavaliere in view of Reichental teaches all the limitations of the claim as stated above except: the cutter comprises: a perforator tool configured to introduce a perforation into the strand of dunnage material, the perforator tool comprising at least one perforator nose, at least one perforator reception, and at least one stripper, wherein the at least one perforator nose and the at least one perforator reception are associated with one another such that, for perforating, the at least one perforator nose is configured to extend and retract relative to the at least one perforator reception, and wherein the at least one stripper is associated with the at least one perforator nose and/or with the at least one perforator reception such that upon retraction of the at least one perforator nose, the perforated dunnage product is removed from the at least one perforator nose and/or from the at least one perforator reception.
Scheifele teaches that it was known to provide a cutter (15 and 30 collectively in Figure 1) with: a perforator tool (25 and portion of the surface of roller 30 which received 25) configured to introduce a 
Cheich teaches that it was known to perforate a strand of dunnage material (“sheet stock material”) in order to allow a dunnage product (“wrapping dunnage”) to be easily torn from the strand of dunnage material (“stock material”) as desired and to provide variable lengths of the dunnage product (“wrapping dunnage”) as needed (Paragraphs 0074 and 0085).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the cutter (20) of Cavaliere for a cutter comprising: a perforator tool configured to introduce a perforation into the strand of dunnage material (crumpled portion of 12 downstream of 18 and 14a in Figure 1 of Cavaliere), the perforator tool comprising at least one perforator nose and at least one perforator reception, wherein the at least one perforator nose and the at least one perforator reception are associated with one another such that, for perforating, the at least one perforator nose is configured to extend and retract relative to the at least one perforator reception, as taught by Scheifele, because doing so would achieve the predictable results of separating the dunnage product (44 of Cavaliere) from the strand of dunnage material using the cutter, allowing the dunnage product to be easily torn from the strand of dunnage material as desired, and allowing variable lengths of the dunnage product to be provided as needed, as evidenced by Cheich. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Cheich teaches that it was known to provide a connecting tool (414 and 416 collectively in Figure 23, analogous to the perforator tool) with at least one stripper (418 and/or 419 in Figure 23), wherein the at least one stripper (418 and/or 419) is associated with at least one nose (one or more teeth of gear 414 or one or more teeth of gear 416, analogous to the at least one perforator nose 25 of Scheifele) of the connecting tool (414 and 416 collectively) such that upon retraction of the at least one nose (one or more teeth of gear 414 or one or more teeth of gear 416), a dunnage product (“stock material”) is removed from the at least one nose, in order to strip the dunnage product from between the at least one nose and minimize/prevent jamming of the dunnage product in the connecting tool (414 and 416 collectively) (Paragraph 0119).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cavaliere in view of Reichental in further view of Scheifele to incorporate the teachings of Cheich by providing the perforator tool (25 and portion of the surface of roller 30 which received 25 of Scheifele) with at least one stripper, wherein the at least one stripper is associated with the at least one perforator nose (25 of Scheifele) such that upon retraction of the at least one perforator nose, the perforated dunnage product (44 of Cavaliere) is removed from the at least one perforator nose, because doing so would strip the perforated dunnage product from between the at least one perforator nose and minimize/prevent jamming of the perforated dunnage product in the perforator tool.

Response to Arguments
Applicant's arguments with respect to functional language have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“As an initial point, the Office Action alleges that some features of the independent claims are merely functional limitations and thereby fails to afford these features patentable weight. In particular, the Office Action alleges that "an apparatus ... must be distinguished from the prior art in terms of structure rather than function." Office Action, page 3. Applicant respectfully disagrees and points the Examiner to the Office's own guidance, which supports Applicant's position.
…
For at least the above reasons, Applicants respectfully submit that all the features recited in the claims carry patentable weight, and that the cited references fail to disclose each and every one of these features.”,

the examiner firstly points out that the limitations indicated as being functional limitations in the 103 rejections above do not use the phrase “configured to” or “designed to”, and thus a prior art apparatus only needs to be capable of performing the functions recited in the claimed functional limitations in order to anticipate the functional limitations (See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)). Secondly, the examiner asserts that the device (10) of Cavaliere without further modification is capable of performing all the functions recited in the limitations indicated as being functional limitations at least because the speeds of 14a and 14b can be independently controlled “as desired”, as recited in Paragraphs 0033 of Cavaliere, and “an electronic controller (not shown), may be employed to manipulate all functions of the machine”, as recited in Paragraph 0052 of Cavaliere.

NOTE: Arguments which the examiner did not respond to in this section of the Office Action have been addressed with new grounds of rejection in the “Claim Rejections - 35 USC § 103” section of the Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731